Citation Nr: 0734449	
Decision Date: 11/02/07    Archive Date: 11/19/07

DOCKET NO.  04-44 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to service connection for post operative 
residuals of vocal cord surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty from 
April 1976 to March 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2003, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Honolulu, Hawaii.  In October 2007, the veteran failed to 
show for the central office personal hearing that he had 
requested.

In the December 2004 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran limited his appeal to claims of service 
connection for post operative residuals of vocal cord surgery 
and post operative residuals of left leg varicose vein 
surgery and in the June 2005 rating decision the RO granted 
service connection for the varicose veins.  Therefore, the 
issue on appeal is as listed on the first page of this 
decision.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

Post operative residuals of vocal cord surgery are not 
currently shown.


CONCLUSION OF LAW

Post operative residuals of vocal cord surgery were not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2007). 


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2007), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claims, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in January 2003, in December 2003, in August 
2005, and in March 2006.  The veteran was notified of the 
evidence needed to substantiate the claim of service 
connection, namely, evidence of an injury or disease in 
service or event in service, causing injury or disease or 
evidence of current disability; evidence of current 
disability, and evidence of a relationship between the 
current disability and the injury, disease, or event in 
service.  The veteran was notified that VA would obtain 
service records, VA records, and records of other Federal 
agencies, and that he could submit private medical records or 
authorize VA to obtain private medical records on his behalf.  
He was asked to submit any evidence that would include that 
in his possession.  The March 2006 notice included notice of 
both the effective date provision and the rating criteria. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (notice of the 
elements of the claim).  

To the extent that VCAA notice about the effective date and 
the rating criteria came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  However, the 
timing defect was cured without prejudice to the veteran 
because he had a meaningful opportunity to participate 
effectively in the processing of the claim as he had the 
opportunity to submit additional argument and evidence since 
the August 2003 rating decision.  As the timing error did not 
affect the essential fairness of the adjudication of the 
claim, the presumption of prejudicial error as to the timing 
error in the VCAA notice is rebutted.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
medical records and all identified post-service private 
treatment records.  Moreover, while the RO attempted to 
provide the veteran with a VA examination on two occasions, 
the veteran without good cause failed to show for those 
examinations.  In this regard, the Board notes that "the 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the purtative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190. 192 (1991), see also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, while 
the VA does have a duty to assist the veteran in the 
development of a claim, that duty is not limitless.  In the 
normal course of events, it is the burden of the veteran to 
keep the VA apprised of their whereabouts.  If he does not do 
so, there is no burden on the VA to "turn up heaven and 
earth" to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  
Therefore, VA adjudication of the appeal may go forward 
without a VA examination.

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. § 
3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Factual Background 

Service medical records show the veteran's complaints and/or 
treatment for reduced voice capacity starting in September 
1977.  See service medical records dated from September 1977 
to July 1978.  The diagnoses included possible strained vocal 
cords, singer's nodule, possible acute vocal cord 
inflammation, possible chronic hoarseness, vocal cord cyst, 
and a vocal cord lesion.  And, following a July 1978 surgery 
to remove the growth on the left vocal cord, the pathology 
report diagnosed a benign cyst.  The February 1980 separation 
examination was thereafter negative for complaints or a 
diagnosis related to the vocal cords. 

Post-service, the only treatment records identified by the 
veteran were those located at Kaiser Permanente, dated from 
March 1983 to September 1983, and those records were negative 
for complaints, diagnoses, or treatment regarding the vocal 
cords. 

Analysis 

For service connection to be awarded, there must be (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The absence of any one element will result in the denial of 
service connection. Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006).

Although the veteran asserts that he has current problems due 
to his in-service vocal cord surgery and although lay 
evidence can be competent to establish a diagnosis when a 
layperson is competent to identify the medical condition, 
where as here, the determinative issue involves a medical 
diagnosis, competent medical evidence is required to 
substantiate the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  Consequently his statements do not constitute 
competent medical evidence to substantiate the claim that he 
has a current disability.  Id. 

Accordingly, since a review of the record reveals no 
competent medical evidence that the veteran has post 
operative residuals of the in-service vocal cord surgery and 
because in the absence of proof of a current disability there 
can be no valid claim for service connection despite the 
documented in-service treatment for a vocal cord cyst, the 
claim must be denied.  Chelte v. Brown, 10 Vet. App. 268, 271 
(1997) (a condition or injury occurred in service alone is 
not enough, there must be a current disability resulting from 
that condition or injury); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (in the absence of proof of a 
present disability, there can be no valid claim).

As the Board may consider only independent medical evidence 
to support its finding and as there is no favorable medical 
evidence of current residuals of the in-service vocal cord 
surgery, the preponderance of the evidence is against the 
claim, and the reasonable-doubt standard of proof does not 
apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for post operative residuals of vocal cord 
surgery is denied. 



____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


